Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1, 6, 7, 12, 13, 16-21, 24-26, and 28-33 are all the claims.
2.	Claims 1, 18-19 and 21 are amended in the Response of 12/16/2021. Withdrawn product/nucleic acid claims 24-26, 28-29 are joined for examination.
3.	Claims 17, 30, and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/30/2021.
4.	Clams 1, 6-7, 12-13, 16, 18- 21, 24-26, 28-29 and 31-32 are all the claims under examination.
5.	Applicants amendments to the claims and the rejoinder of product/ nucleic acids raises new grounds for objection and rejection. This Office Action is final.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) The improper use of the term, e.g., Tween 20, Herceptin, Delfia EuTDA, Ficoll-Paque PLUS, Immobilizer Amino Plate, which is a trade name or a mark used in commerce, has been corrected in the amended specification of 12/16/2021. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 1, 6-7, 12-13, 16, 18-21 and 31-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of Claims 1, 6-7, 12-13, and 16 in failing to properly claim the antigen to which the claimed antibody recognizes is withdrawn. 
Applicants amendment of the claims to recite the antigen is for human B7-H4 comprising the amino acids Leu 25 to Ser 259 of the sequence of SEQ ID NO: 33.

	b) The rejection of Claims 1, 6-7, 12-13, and 16 for reciting the recognition (i.e. “recognizes”) for the extracellular domain of the human B7-H4 protein absent the reactivity being specific, non-specific and/or cross-reactive is withdrawn. 

	c) The rejection of Claims 18-21 and 31-32 for reciting that the bispecific antibody as a whole recognizes “an effector cell antigen” is withdrawn. Applicants have amended the claim to clarify that the bispecific antibody comprises VH/VL domains that specifically bind the human B7-H4 comprising the amino acids Leu 25 to Ser 259 of the sequence of SEQ ID NO: 33 and a VH/VL region that specifically bind an effector cell antigen.

	d) The rejection of Claims 18-21 and 31-32 are indefinite for reciting “a region that recognizes an effector cell” is withdrawn. Applicants have amended the claim to 

	e) The rejection of Claim 20 for the recitation “Fab-scfv fusion” because generic Claim 18 comprises a single domain antibody (sdAb) VH domain in element (a) is withdrawn. Applicants have amended Claim 18 to delete the species of single domain antibody under original element (a).

f) The rejection of Claim 21 for reciting “long chain” and “short chain” is withdrawn. Applicants have amended the claim to delete both phrases.

Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
8.	The rejection of Claims 18-21 and 31-32 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants have amended the claim to clarify that the bispecific antibody comprises VH/VL domains that specifically bind the human B7-H4 comprising the amino acids Leu 25 to Ser 259 of the sequence of SEQ ID NO: 33 and a VH/VL region that specifically bind an effector cell antigen.

New Grounds for Objection
9.	Claims 1 and 24 are to objected to because of the following informalities: 
comprising amino acid residues…”  or ““comprising the amino acid sequence from residue …”
b) Claim 24 (and dependent claims thereof) is objected to because the claim references to two sets of claims to different features (MPEP 608.01(n)), i.e., an antibody and a bispecific antibody. Applicants could incorporate the subject matter of either one of the respective independent claims into separate claims.
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 1, 6-7, 12-13, 16, 18- 21, 24-26, 28-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 1, 6-7, 12-13, 16, 18- 21, 24-26, 28-29 and 31-32 are indefinite for failing the reference an amino acid sequence corresponding to the sequence of a given 
	b) Claims 12-13, 16 are indefinite for reciting that the first and second antibodies of the antibody conjugate are bound to each other. It is not clear if the first or second antibody is intended to be an anti-idiotypic antibody or that the phrase “is bound to” implies some conjugation to afford the antibody conjugate of the preamble. For example, the claim could be rewritten as “wherein the antibody conjugate comprises a first antibody consisting of the antibody according to claim 1 conjugated to a second antibody that recognizes the effector cell antigen.” Claim 13 is not further clarifying because: a) the third antibody is not distinguished by the feature(s) that is/are common to both the first and second antibody and to which the third antibody binds; and b) the phrase “bound via” does not relate to or correlate with the conjugation aspect of the claim.
	 c) Claims 31-32 are indefinite for failing to relate the effector cell being the same cell of the complex and to which the bispecific antibody is bound.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


11.	Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 is dependent on Claims 24 and 1, wherein Claim 1 has been amended to the VH/VL domains of SEQ ID NOS: 4 and 6.  The nucleic acids recited in Claim 25 and the antibody regions they encode are broader than the VH/VL regions to which Claim 1 has been amended. For example, element (a) of Claim 25 and the amino acid sequence it encodes has been deleted for element (a) in Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

	Claim 21 is drawn to bispecific antibody of Claim 18 comprising “or the amino acid sequence set forth in SEQ ID NO: 39 and the amino acid sequence set forth in SEQ ID NO: 41.” The construction of the bispecific antibody is confusing wherein the sequences for each of SEQ ID NO 39 and 41 each comprise a Fab-scfv shown in Figure 26:

    PNG
    media_image1.png
    345
    511
    media_image1.png
    Greyscale
. Where both the Fab-scfv are required for the bispecific antibody in Claim 21, nowhere in the specification is there a disclosure for a (Fab-scfv)2 nor is there a showing of how these two structures would assemble into a bispecific antibody format. Claim 26 falls under this rejection because it encodes the same amino acid sequences as those for Claim 21.


Conclusion
13.	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643